Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jeffrey R. Madrak (Reg. #: 74,690) on 12/16/2021.
The application has been amended as follows:

1.	(Currently Amended) A computer-implemented method comprising:
in association with a distributed data processing system that implements one or more data transformation pipelines, a data transformation pipeline of the data transformation pipelines comprising at least a first dataset, a first transformation, a second derived dataset, a third dataset, a fourth derived dataset, and dataset dependency and timing metadata; 
wherein the dataset dependency and timing metadata includes timestamp values for each of the first dataset, the second derived dataset, the third dataset, and the fourth derived dataset that indicate a last time at which those datasets were created or updated; 

by comparing a timestamp value that is stored with the first dataset to a corresponding timestamp value for the first dataset from the dataset dependency and timing metadata;
determining that the third dataset on which the fourth derived dataset depends has arrived by comparing a timestamp that is stored with the third dataset to a corresponding timestamp value for the third dataset from the dataset dependency and timing metadata;
in response thereto, initiating build operations for each dataset that depends only on the third dataset and any other datasets that have arrived but excluding building the second derived dataset;
in response to determining that the third dataset has arrived, obtaining from the dataset dependency and timing metadata a dataset subset comprising at least the fourth derived dataset that depends on the third dataset;
determining that the fourth derived dataset does not have a dependency on any other dataset that has not yet arrived and, in response, initiating a build of a portion of the data transformation pipeline comprising the fourth derived dataset and all other datasets on which the fourth dataset is dependent, without waiting for arrival of other datasets;
wherein the method is performed using one or more processors.

2.	(Original) The method of claim 1, further comprising, in response to determining that the first dataset on which the second derived dataset depends has not yet arrived, recording that a partial dependency of the second dataset has been satisfied.

3.	(Canceled)

4.	(Original) The method of claim 1, the first dataset comprising any of a first raw dataset, or a first derived dataset that was derived via a second transformation.


creating the second derived dataset without a column that is in the first dataset; 
creating the second derived dataset with a column that is in the first dataset and using a different name of the column in the second derived dataset.

6.	(Currently Amended) The method of claim 1, further comprising[[,]]:
detecting that a cutoff time has occurred;
in response to detecting that the cutoff time has occurred, transmitting a notification to a specified account or address[[.]];
wherein the step of determining that the first dataset on which the second derived dataset depends has not arrived is performed in response to detecting that the cutoff time has occurred.

7.	(Currently Amended) The method of claim 1, further comprising:
detecting that a cutoff time has occurred;
in response to detecting that the cutoff time has occurred:
determining that a particular dataset on which the second derived dataset depends has not arrived, and that the particular dataset is marked with a critical dataset flag value;
in response thereto, transmitting a notification to a specified account or address.

8.	(Previously Presented) The method of claim 1, further comprising detecting an arrival of a new raw dataset or new derived dataset only for datasets that are identified in a list of raw datasets to track.

9.	(Previously Presented) The method of claim 1, further comprising detecting an arrival of a new raw dataset or new derived dataset only during an expected arrival period that is defined in stored configuration data.

10.	(Previously Presented) The method of claim 1, in which obtaining the dataset subset from the dataset dependency and timing metadata occurs just after the dataset dependency and timing metadata has been updated.

11.	(Previously Presented) The method of claim 1, wherein detecting an arrival of a new raw dataset or new derived dataset comprises determining that a timestamp of the new raw dataset or new derived dataset is not older, compared to a current time, than a specified recent time.

12.	(Original) The method of claim 1, wherein initiating a build comprises instantiating a build worker process and instructing the build worker process to build the portion of the data transformation pipeline comprising the second dataset and all other datasets on which the member dataset is dependent.

13.	(Original) The method of claim 1, the dataset dependency and timing metadata defining a non-directional dependency group of a plurality of datasets that are dependent upon one another, the method further comprising determining whether every dataset in the non-directional dependency group is updated, and initiating build operations for derived datasets depending upon the non-directional dependency group only when all datasets in the non-directional dependency group have received updates.

14.	(Original) The method of claim 1, the dataset dependency and timing metadata defining a directional dependency group of raw datasets all of which are dependent on a second group of datasets, the method further comprising determining that the first group of datasets is updated only after all datasets in the second group are updated, and initiating build operations for 

15.	(Currently Amended) A computer system comprising:
one or more processors;
one or more computer-readable storage media coupled to the one or more processors and storing one or more sequences of instructions which, when executed using the one or more processors, cause the one or more processors to perform:
in association with a distributed data processing system that implements one or more data transformation pipelines, a data transformation pipeline of the data transformation pipelines comprising at least a first dataset, a first transformation, a second derived dataset, a third dataset, a fourth derived dataset, and dataset dependency and timing metadata; 
wherein the dataset dependency and timing metadata includes timestamp values for each of the first dataset, the second derived dataset, the third dataset, and the fourth derived dataset that indicate a last time at which those datasets were created or updated; 

determining that the first dataset on which the second derived dataset depends has not arrived by comparing a timestamp value that is stored with the first dataset to a corresponding timestamp value for the first dataset from the dataset dependency and timing metadata;
determining that the third dataset on which the fourth derived dataset depends has arrived by comparing a timestamp that is stored with the third dataset to a corresponding timestamp value for the third dataset from the dataset dependency and timing metadata;
in response thereto, initiating build operations for each dataset that depends only on the third dataset and any other datasets that have arrived but excluding building the second derived dataset[[.]];
in response to determining that the third dataset has arrived, obtaining from the dataset dependency and timing metadata a dataset subset comprising at least the fourth derived dataset that depends on the third dataset;
determining that the fourth derived dataset does not have a dependency on any other dataset that has not yet arrived and, in response, initiating a build of a portion of the data transformation pipeline comprising the fourth derived dataset and all other datasets on which the fourth dataset is dependent, without waiting for arrival of other datasets.



Allowable Subject Matter
Reasons for Allowance
Claims 1, 2 and 4-15 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results, as well as, examiner’s amendment incorporating claim 3 into independent claims overcame the prior art of record found before hence the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159